Citation Nr: 0323742	
Decision Date: 09/12/03    Archive Date: 09/23/03

DOCKET NO.  96-38 019	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Entitlement to service connection for a respiratory disorder 
due to an undiagnosed illness.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

William W. Berg, Counsel


INTRODUCTION

The veteran served on active duty from June 1986 to June 
1991.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 1996 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Pittsburgh, Pennsylvania, that, inter alia, denied service 
connection for a respiratory disorder, including as due to an 
undiagnosed illness.  The veteran appealed this 
determination, and in February 2000, the Board denied service 
connection for a respiratory disorder on a direct incurrence 
basis but remanded the claim for service connection for a 
respiratory disorder due to an undiagnosed illness.  

In June 2002, the Board undertook additional development of 
the evidentiary record with respect to the claim.  Although 
additional evidence was received, this evidence is either not 
pertinent to the issue before the Board or is duplicative of 
evidence previously of record and previously considered by 
the RO.  Accordingly, a remand of this claim to the RO for 
initial consideration of the evidence obtained by the Board 
is not necessary.  See Disabled American Veterans v. Sec'y of 
Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of this appeal has been obtained to the extent 
possible.  

2.  The veteran served in the Southwest Asia Theater of 
Operations from August to November 1990.  

3.  The veteran's claim for service connection for a 
respiratory disorder, claimed as shortness of breath, due to 
an undiagnosed illness was received in April 1995 and has 
been continuously prosecuted since then.  

4.  A chronic respiratory disorder due to an undiagnosed 
illness or chronic multisymptom illness was not present 
during the veteran's service in the Persian Gulf.  

5.  It is not shown that any current chronic respiratory 
disorder due to an undiagnosed illness or chronic 
multisymptom illness is present to a compensable degree.  


CONCLUSION OF LAW

Service connection for a respiratory disability due to an 
undiagnosed illness is not warranted.  38 U.S.C.A. §§ 1110, 
1117, 1131, 5107 (West 2002); 38 C.F.R. § 3.317 (2002).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The file shows that by RO and Board correspondence, the 
rating decision, the statement of the case, and a Board 
decision and remand, the veteran has been informed of the 
evidence necessary to substantiate his claim and of his and 
VA's respective obligations to obtain different types of 
evidence.  Identified relevant medical records have been 
obtained, and during the course of the claim, VA examinations 
have been provided.  

Although the Board in June 2002 requested that the veteran 
undergo an additional pulmonary examination, the veteran 
failed to report for the examination scheduled in October 
2002.  His representative asserted in August 2003 that the 
veteran had been provided with insufficient notice of the 
consequences under 38 C.F.R. § 3.655 (2002) of failing to 
report for the scheduled examination and requested that the 
examination be rescheduled.  The Board declines to request 
another examination.  The record shows that the veteran was 
specifically informed of the provisions of 38 C.F.R. § 3.655 
in correspondence from the Board dated in September 2002.  
This correspondence was sent to his latest address of record, 
as was correspondence dated before and after the September 
2002 letter.  None of these letters has been returned as 
undeliverable or as indicating that the veteran had moved.  
The address on these letters, as well as the veteran's 
address contained in the Board's request for examination in 
September 2002, was the precise address previously furnished 
by him and the precise address set forth on statements 
previously submitted by his representative.  

The Board concludes that the presumption of regularity that 
attends the administrative functions of the Government is 
applicable and that it is presumed that VA properly mailed 
and the Postal Service properly delivered the correspondence 
to the veteran regarding his scheduled VA examination.  
Mindenhall v. Brown, 7 Vet. App. 271, 274 (1994), appeal 
dismissed, 53 F.3d 347 (Fed. Cir. 1995) (the law presumes the 
regularity of the administrative process "in the absence of 
clear evidence to the contrary").  See Clemmons v. West, 206 
F.3d 1401, 1403 (Fed. Cir. 2000) ("Government officials are 
presumed to carry out their duties in good faith and proof to 
the contrary must be almost irrefragable to overcome that 
presumption").  

Thus, the Board finds that the notice and duty to assist 
provisions of the Veterans Claims Assistance Act of 2000 have 
been met.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 
C.F.R. § 3.159 (2002); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  

During the course of this appeal, 38 C.F.R. § 3.317 was 
amended and now provides as follows:  

(a)(1) Except as provided in 
paragraph (c) of this section, VA will 
pay compensation in accordance with 
chapter 11 of title 38, United States 
Code, to a Persian Gulf veteran who 
exhibits objective indications of a 
qualifying chronic disability, provided 
that such disability:  

(i) Became manifest either during 
active military, naval, or air service in 
the Southwest Asia theater of operations 
during the Persian Gulf War, or to a 
degree of 10 percent or more not later 
than December 31, 2006; and
(ii) By history, physical 
examination, and laboratory tests cannot 
be attributed to any known clinical 
diagnosis.  

(2)(i) For purposes of this section, 
a qualifying chronic disability means a 
chronic disability resulting from any of 
the following (or any combination of the 
following):  

(A) An undiagnosed illness;

(B) The following medically 
unexplained chronic multisymptom 
illnesses that are defined by a 
cluster of signs or symptoms:  

(1) Chronic fatigue syndrome;

(2) Fibromyalgia;

(3) Irritable bowel syndrome; 
or

(4) Any other illness that the 
Secretary determines meets the 
criteria in paragraph 
(a)(2)(ii) of this section for 
a medically unexplained chronic 
multisymptom illness; or

(C) Any diagnosed illness that the 
Secretary determines in regulations 
prescribed under 38 U.S.C. 1117(d) 
warrants a presumption of service-
connection.  

(ii) For purposes of this section, 
the term medically unexplained chronic 
multisymptom illness means a diagnosed 
illness without conclusive 
pathophysiology or etiology, that is 
characterized by overlapping symptoms and 
signs and has features such as fatigue, 
pain, disability out of proportion to 
physical findings, and inconsistent 
demonstration of laboratory 
abnormalities.  Chronic multisymptom 
illnesses of partially understood 
etiology and pathophysiology will not be 
considered medically unexplained.  

(3) For purposes of this section, 
"objective indications of chronic 
disability" include both "signs," in 
the medical sense of objective evidence 
perceptible to an examining physician, 
and other, non-medical indicators that 
are capable of independent verification.  

(4) For purposes of this section, 
disabilities that have existed for 6 
months or more and disabilities that 
exhibit intermittent episodes of 
improvement and worsening over a 6-month 
period will be considered chronic.  The 
6-month period of chronicity will be 
measured from the earliest date on which 
the pertinent evidence establishes that 
the signs or symptoms of the disability 
first became manifest.  

(5) A chronic disability resulting 
from an undiagnosed illness referred to 
in this section shall be rated using 
evaluation criteria from part 4 of this 
chapter for a disease or injury in which 
the functions affected, anatomical 
localization, or symptomatology [is] 
similar.  

(6) A disability referred to in this 
section shall be considered service 
connected for purposes of all laws of the 
United States.  

(b) For the purposes of paragraph 
(a)(1) of this section, signs or symptoms 
which may be manifestations of 
undiagnosed illness or medically 
unexplained chronic multisymptom illness 
include, but are not limited to:  

(1) Fatigue
(2) Signs or symptoms involving skin
(3) Headache
(4) Muscle pain
(5) Joint pain
(6) Neurologic signs and symptoms
(7) Neuropsychological signs or 
symptoms
(8) Signs or symptoms involving the 
respiratory system (upper or lower)
(9) Sleep disturbances
(10) Gastrointestinal signs or 
symptoms
(11) Cardiovascular signs or 
symptoms
(12) Abnormal weight loss
(13) Menstrual disorders.

(c) Compensation shall not be paid 
under this section:  

(1) If there is affirmative evidence 
that an undiagnosed illness was not 
incurred during active military, naval, 
or air service in the Southwest Asia 
theater of operations during the Persian 
Gulf War; or

(2) If there is affirmative evidence 
that an undiagnosed illness was caused by 
a supervening condition or event that 
occurred between the veteran's most 
recent departure from active duty in the 
Southwest Asia theater of operations 
during the Persian Gulf War and the onset 
of the illness; or

(3) If there is affirmative evidence 
that the illness is the result of the 
veteran's own willful misconduct or the 
abuse of alcohol or drugs.  

(d) For purposes of this section:  

(1) The term Persian Gulf veteran 
means a veteran who served on active 
military, naval, or air service in the 
Southwest Asia theater of operations 
during the Persian Gulf War.  

(2) The Southwest Asia theater of 
operations includes Iraq, Kuwait, Saudi 
Arabia, the neutral zone between Iraq and 
Saudi Arabia, Bahrain, Qatar, the United 
Arab Emirates, Oman, the Gulf of Aden, 
the Gulf of Oman, the Persian Gulf, the 
Arabian Sea, the Red Sea, and the 
airspace above these locations.  
(Authority:  38 U.S.C. 1117).  

The amendment extending the presumptive period to December 
31, 2006, was effective November 9, 2001.  See 66 Fed. Reg. 
56,614-56,615 (Nov. 9, 2001).  The amendment defining a 
qualifying chronic disability for purposes of entitlement to 
compensation benefits based on service in the Persian Gulf 
War was effective March 1, 2002.  See 68 Fed. Reg. 34,539, 
34,541-34,542 (June 10, 2003) (to be codified at 38 C.F.R. § 
3.317(a)(2)).  

Because the amended version of 38 C.F.R. § 3.317 is more 
favorable to the veteran in this case, the amended version of 
§ 3.317 will be applied in this case.  See VAOPGCPREC 3-2000; 
Karnas v. Derwinski, 1 Vet. App. 308, 312-13 (1991) (where 
the law or regulation changes after a claim has been filed or 
reopened but before the administrative or judicial appeal 
process has been concluded, the version more favorable to the 
appellant applies unless Congress provided otherwise or 
permitted the Secretary of Veterans Affairs to do otherwise 
and the Secretary did so).  

The record shows that the veteran served in the Southwest 
Asia Theater of Operations from August to November 1990.  As 
indicated above, the Board denied the claim for service 
connection for a respiratory disorder on a direct incurrence 
basis in February 2000.  The issue before the Board now is 
whether the veteran has a respiratory disorder as a 
manifestation of chronic qualifying disability due his 
service in the Persian Gulf.  The Board concludes that 
service connection is not warranted.  

The veteran filed his claim for service connection for a 
respiratory disorder due to an undiagnosed illness in April 
1995.  He described his disorder as shortness of breath.  
However, the medical evidence does not demonstrate the 
present of objective indications of respiratory disease.  The 
service medical records are negative for pertinent complaints 
or findings.  A private medical report dated in December 
1991, less than a year following separation, shows that the 
veteran's lungs were clear on clinical examination and that 
his pulmonary function was within normal limits, as was a 
chest X-ray.  Subsequent VA examinations were likewise 
negative for any objective findings showing the presence of 
respiratory disability.  Although the veteran complained of 
dyspnea on exertion on a VA general medical examination in 
September 1995, his respiratory system was normal on clinical 
examination, and pulmonary function tests and a chest X-ray 
were normal.  It was noted that the veteran was an occasional 
smoker.  A respiratory disability was not diagnosed.  

On a VA respiratory examination in September 1998, the 
veteran complained that he had had shortness of breath and 
fatigue since his return from the Persian Gulf and that these 
symptoms had persisted and had progressively worsened to the 
point that he was no longer able to work.  He reported 
exertional dyspnea, indicating that he if mowed a half-acre 
of grass, he would have to stop five times to rest.  He 
reported no episodes of incapacitation requiring bed rest or 
treatment by a physician.  Moreover, clinical findings 
demonstrating the presence of respiratory disability were not 
shown.  His oxygen saturation was 95 percent on room air.  He 
was walked at a brisk pace for six minutes in the hallway, 
and his oxygen saturation remained 95 to 98 percent.  
Although he complained of occasional light-headedness, he 
kept walking.  His lungs were clear on examination.  His 
chest X-ray was interpreted as normal, with no change since 
August 1995.  Pulmonary function tests performed in May 1998 
were interpreted by the pulmonary physician as normal.  The 
diagnosis was that the veteran had subjective complaints of 
shortness of breath without clear physiological or 
radiological evidence.  

Service connection due to qualifying service in the Persian 
Gulf may be granted only where there are objective 
indications of a qualifying chronic disability.  38 C.F.R. § 
3.317(a)(1).  There is little objective evidence for the 
presence of the claimed disorder.  His spouse and mother 
reported in statements dated in 1997 that the veteran had 
"spells" manifested in part by shortness of breath.  For 
purposes of this appeal, what the veteran's spouse and mother 
observed may be considered objective indications of chronic 
disability as defined in 38 C.F.R. § 3.317(a)(3).  These 
statements imply that the veteran had complained about 
shortness of breath intermittently since his return from the 
Persian Gulf, although this is not entirely clear.  Such 
evidence may be accepted for purposes of this appeal as 
suggesting that the episodes of shortness of breath are 
chronic as defined in 38 C.F.R. § 3.317(a)(4).  

However, there is no evidence showing that any shortness of 
breath is present to a degree of 10 percent or more such as 
to warrant service connection on a presumptive basis under 
38 C.F.R. § 3.317(a)(1)(i).  A chronic disability resulting 
from an undiagnosed illness is rated by using evaluation 
criteria from the rating schedule for a disease or injury in 
which the functions affected, anatomical localization, or 
symptomatology is similar.  38 C.F.R. § 3.317(a)(5).  

Because the veteran's claim was received before the criteria 
for evaluating respiratory disorders was amended by a change 
to the rating schedule that became effective on October 7, 
1996.  See 61 Fed. Reg. 46,720 (Sept. 5, 1996), the Board 
must determine which version is more favorable to him.  See 
Karnas v. Derwinski, 1 Vet. App. at 312-13.  The Board 
concludes that under the facts of this case, neither version 
is more favorable to the veteran.  

Under the rating criteria that became effective on October 7, 
1996, the veteran's shortness of breath, if rated by analogy 
to diseases manifested by shortness of breath such as chronic 
bronchitis, bronchial asthma, pulmonary emphysema or chronic 
obstructive pulmonary disease, would be rated compensably 
disabling only if pulmonary function tests demonstrated 
certain minimal values indicating impaired pulmonary 
function.  See, e.g., 38 C.F.R. § 4.97, Diagnostic Code 6604 
(2002) (chronic obstructive pulmonary disease).  Neither the 
pulmonary function tests conducted in 1995 nor those 
conducted in 1998 show impairment that meets the criteria for 
a 10 percent rating under any potentially analogous 
diagnostic code.  

Similarly, the veteran's shortness of breath does not meet 
the criteria for a compensable rating under the diagnostic 
codes for chronic bronchitis, bronchial asthma, or pulmonary 
emphysema that were in effect prior to October 7, 1996.  
(Chronic obstructive pulmonary disease did not have a 
separate Diagnostic Code prior to October 7, 1996.)  Under 
Diagnostic Code 6600 for chronic bronchitis, moderate 
symptomatology was necessary to warrant a 10 percent rating.  
A 10 percent rating was warranted for bronchial asthma where 
mild symptoms were demonstrated, but these contemplated 
paroxysms of asthmatic type breathing several times a year.  
A compensable rating was warranted for pulmonary emphysema 
only with mild symptomatology manifested by evidence of 
ventilatory impairment on pulmonary function tests or 
definite dyspnea on prolonged exertion.  

Although the veteran testified in February 1997 that he got 
shortness of breath with any physical activity, especially 
walking up a flight of stairs, but this was contradicted by 
the examination findings in September 1998 that showed no 
such functional impairment.  

The record does not show that the veteran's respiratory 
symptoms were manifested to any degree of severity such as to 
warrant a compensable rating under either the old or the new 
rating criteria.  It therefore follows that the respiratory 
disorder claimed as due to an undiagnosed illness may not be 
presumed to have been acquired as a result of the veteran's 
Persian Gulf service.  It follows that service connection for 
a respiratory disorder due to an undiagnosed illness or 
chronic multisystem illness is not warranted.  The evidence 
is not so evenly balanced as to raise doubt concerning any 
material issue.  38 U.S.C.A. § 5107(b).  


ORDER

Service connection for a respiratory disorder due to an 
undiagnosed illness is denied.  


REMAND

The record shows that service connection for cardiovascular 
disability manifested by high blood pressure was denied by 
the Board in a decision dated in February 2000.  In denying 
the claim on a direct incurrence basis, the Board found that 
it was not well grounded.  In August 2000, the veteran 
requested that his claim for service connection for 
hypertension be reopened, and he submitted medical evidence 
in support of his claim.  A rating decision dated in 
September 2000 denied a claim for service connection for a 
cardiac condition and hypertension on the basis that it was 
not well grounded.  The veteran was informed of this 
determination later in September.  In November 2000, through 
his representative, the veteran initiated an appeal by filing 
a notice of disagreement with the September 2000 rating 
decision.  The notice of disagreement also indicates that the 
veteran desired a personal hearing at the RO.  It would seem 
that under the circumstances of this case, the veteran is 
entitled to have his claim adjudicated de novo under the 
provisions of the Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, § 7(b), 114 Stat. 2096, 2099-2100.  

In any event, the record does not disclose that the veteran 
was provided with a statement of the case addressing his 
claim.  Accordingly, the Board must assume jurisdiction of 
the issue for which an appeal has been initiated and remand 
the matter for issuance of a statement of the case.  See 
Manlincon v. West, 12 Vet. App. 238 (1999).  

To ensure full compliance with due process requirements, the 
case is REMANDED to the RO for the following development:  

The RO should furnish the veteran and his 
representative with a statement of the 
case and provide them with an opportunity 
to submit a substantive appeal on the 
issue of entitlement to service 
connection for cardiac disability and 
hypertension.  The veteran and his 
representative are reminded that to 
obtain appellate review of any matter not 
currently in appellate status, a timely 
substantive appeal must be submitted 
following issuance of a statement of the 
case.  

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action unless 
otherwise notified, but he may submit additional evidence and 
argument on the matter remanded herein.  See Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.  



	                        
____________________________________________
	C. W. SYMANSKI
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

